Appeal from a judg*1552ment of the Erie County Court (Timothy J. Drury, J.), rendered October 5, 2005. The judgment convicted defendant, upon his plea of guilty, of burglary in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him, upon his plea of guilty, of burglary in the first degree (Penal Law § 140.30 [3]), defendant contends that County Court failed to engage in a sufficient Gomberg inquiry when the court learned that defendant and a codefendant were represented by the same attorney (see People v Gomberg, 38 NY2d 307, 313-314 [1975]). Defendant failed to preserve that contention for our review (see People v Woods, 6 AD3d 1126, 1127 [2004], lv denied 3 NY3d 683 [2004]) and, in any event, that contention lacks merit. The court’s inquiry of defendant during the plea colloquy was sufficient to ascertain that he was aware of the potential risks and knowingly chose to have that attorney continue to represent him (see People v Salcedo, 68 NY2d 130, 135 [1986]; People v McDonald, 68 NY2d 1, 8 [1986], rearg dismissed 69 NY2d 724 [1987]; People v Floyd, 45 AD3d 1457, 1459 [2007]). Present—Martoche, J.P., Centra, Lunn, Peradotto and Green, JJ.